Dismissed and Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00304-CV
____________
 
JANETTE M. ALBA and FABIAN O. ALBA, Appellants
 
V.
 
PASSAGE REALTY, INC., Appellee
 

 
On Appeal from the
152nd District Court 
Harris County,
Texas
Trial Court Cause
No. 2008-06493
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed February 27, 2009. On
May 7, 2009, this court ordered the parties to mediation. Pursuant to our
order, mediation was to be completed by July 6, 2009. The parties failed to
advise the court that mediation had been completed in compliance with our
order. On August 13, 2009, the court ordered the parties to conduct the
previously ordered mediation on or before September 14, 2009. Appellants did
not comply with our order. After notice that the appeal was subject to
dismissal for failure to comply with the court’s mediation order, appellants
requested additional time to complete mediation, which was granted. The
mediator advised this court that mediation was scheduled for November 24, 2009,
but was cancelled. 
On December 9, 2009, the court again advised appellant that
the appeal would be dismissed for failure to comply with the court’s mediation
orders unless a response showing meritorious grounds for continuing the appeal
was filed by December 21, 2009. See Tex. R. App. P. 42.3(c). No response
was filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.